PER CURIAM.
Daniel P. Woodlin has filed a second notice of appeal from the district court’s order granting summary judgment to his former employer in his action alleging employment discrimination. We previously affirmed the district court’s order in Woodlin’s first appeal of that order. See Woodlin v. Hon Co., No. 03-1161, 2003 WL 21154294, 63 Fed.Appx. 164 (4th Cir. May 20, 2003) (unpublished). Our affirmance of the order is now the law of the case, see Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 815-16, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988); Sejman v. Warner-Lambert Co., 845 F.2d 66, 68-69 (4th Cir.1988), and thus we dismiss the instant appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.